DETAILED ACTION
This office action is in response to the claims dated11/27/2018.  Claims 1-5 are presently pending in this application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, figs 3a-b, directed to a massage chair comprising a seat, a seat support disposed on the underside of the seat, a backrest coupled to one side of the seat and having a plurality of massage holes, a backrest support mounted on a rear side of the backrest, a pair of massage parts rotatably mounted on the backrest support, a pair of armrests fixed to one side of the massage parts, a seat connector connecting the seat and the backrest support, and a stopper mounted on the backrest support or the massage
 parts to control rotation of the massage parts, wherein the stopper has a given thickness and comprises a plurality of fixing grooves concavedly formed on one side surface thereof, so that the fixing grooves are fitted to the roller brackets to allow the stopper to be fixedly mounted, and the massage plates come into contact with the side surface of the stopper to allow the rotation of the massage parts to be restricted.
Species II, figs 4-6, directed to a massage chair comprising a seat, a seat support disposed on the underside of the seat, a backrest coupled to one side of the seat and having a plurality of massage holes, a backrest support mounted on a rear side of the backrest, a pair of massage parts rotatably mounted on the backrest support, a pair of armrests fixed to one side of the massage parts, a seat connector connecting the seat and the backrest support, and a stopper mounted on the backrest support or the massage
 parts to control rotation of the massage parts, wherein the stopper comprises a stopper housing disposed on the inner surface of the backrest support and having a rail hole extended in up and down directions; a stopper body fitted to a stopper insertion slot formed penetratedly on the inside partition in such a manner as to slide upward and downward; and a stopper handle mounted in the rail hole in such a manner as to be exposed to the outside of the backrest support.
The species are independent or distinct because the claims to the different species recite different mutually exclusive stopper mechanisms to control rotation of the massage parts.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2 are generic.

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Chung Park on 3/5/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                    
/COLIN W STUART/Primary Examiner, Art Unit 3785